TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT Dated: as of January 11, 2010 BEDFORD MARITIME CORP. BRIGHTON MARITIME CORP. HARI MARITIME CORP. PROSPECT NAVIGATION CORP. HANCOCK NAVIGATION CORP COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP. as joint and several Borrowers TBS INTERNATIONAL LIMITED as Original Guarantor TBS HOLDINGS LIMITED and TBS INTERNATIONAL PUBLIC LIMITED COMPANY as Additional Guarantors DVB GROUP MERCHANT BANK (ASIA) LTD. as Lender DVB GROUP MERCHANT BANK (ASIA) LTD. as Facility Agent and Security Trustee -and- DVB BANK SE THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND and NATIXIS as Swap Banks THIRD AMENDATORY AGREEMENT Amending and Supplementing the Loan Agreement dated as of January 16, 2008, as amended by a First Amendatory Agreement dated as of March 23, 2009 and a Second Amendatory Agreement dated as of December 31, 2009 THIRD AMENDATORY AGREEMENT dated as of January 11, 2010 (this “Third Amendatory Agreement”) AMONG (1) BEDFORD MARITIME CORP., BRIGHTON MARITIME CORP., HARI MARITIME CORP., PROSPECT NAVIGATION CORP., HANCOCK NAVIGATION CORP., COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP., each a corporation organized and existing under the law of the Republic of The Marshall Islands, as joint and several borrowers (each, a “Borrower” and together, the “Borrowers”); (2) TBS INTERNATIONAL LIMITED, a company organized and existing under the law of Bermuda, as guarantor (the “Original Guarantor”); (3) TBS HOLDINGS LIMITED, a company organized and existing under the law of Bermuda (“TBSHL”), and TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a company organized and existing under the law of Ireland (“TBSPLC”), as additional guarantors (collectively, the “Additional Guarantors” and together with the Original Guarantor, the “Guarantors”); (4) DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson Road 30-02, Singapore, as lender (in such capacity, the “Lender”); (5) DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson Road 30-02, Singapore, as facility agent (in such capacity, the “Facility Agent”) for the Lender and as security trustee (in such capacity, the “Security Trustee”) for the Lender and the Swap Banks; and (6) DVB BANK SE (as successor-in-interest to DVB Bank AG), acting through its office at Platz der Republik 6, 60325 Frankfurt/Main, Germany, THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, acting through its office at Head Office, Building A3, Lower Baggot Street, Dublin 2, Ireland, and NATIXIS, acting through its office at BP 4 - F-75060, Paris Cedex 02, France, as swap banks (each, a “Swap Bank” and together, the “Swap Banks”). WITNESSETH THAT: WHEREAS, the Borrowers, the Original Guarantor, the Lender, the Facility Agent, the Security Trustee, the Swap Banks and others are parties to a Loan Agreement dated as of January 16, 2008 (the “Original Loan Agreement”), as amended by a First Amendatory Agreement dated as of March 23, 2009 (the “First Amendatory Agreement”) and a Second Amendatory Agreement dated as of December 31, 2009 (the “Second Amendatory Agreement”, and the Original Loan Agreement, as amended by the First Amendatory Agreement and the Second Amendatory Agreement, the “Loan Agreement”). WHEREAS, upon the terms and conditions stated herein, the parties hereto have agreed pursuant to Clause 19.1(b) of the Loan Agreement to: (a) add TBSPLC and TBSHL as joint and several Guarantors (together with the Original Guarantor) pursuant to the terms and conditions of Clause 21 of the Loan Agreement, as amended hereby, and (b) amend certain provisions of the Loan Agreement. NOW, THEREFORE, in consideration of the premises set forth above, the covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1 DEFINITIONS 1.1 Defined terms.Capitalized terms used but not defined herein shall have the meaning assigned such terms in the Loan Agreement. 2 JOINDER OF TBSPLC AND TBSHL AS JOINT AND SEVERAL GUARANTORS 2.1 Joinder of Additional Guarantors.In consideration of the Credit Parties’ consent to a corporate reorganization pursuant to which, among other things: (a) each of TBSHL and TBSPLC were incorporated in their respective jurisdictions of incorporation; (b) the Original Guarantor transferred to TBSHL the shares held by the Original Guarantor in various subsidiaries, including but not limited to Westbrook, in exchange for the authorized shares in TBSHL and an interest-free promissory note, thus resulting in TBSHL becoming a wholly-owned subsidiary of the Original Guarantor; (c) the Original Guarantor became a tax resident in Ireland by moving “management and control” to Ireland; (d) the outstanding shares in the Original Guarantor were cancelled and new shares in the Original Guarantor were issued to TBSPLC, thus resulting in the Original Guarantor becoming a wholly-owned subsidiary of TBSPLC; and (e) TBSPLC issued a number of its own ordinary shares to the Original Guarantor’s shareholders so that each such shareholder would hold the same percentage equity interest in TBSPLC as such shareholder held in the Original Guarantor, each of TBSPLC and TBSHL hereby agree to become a Guarantor and, together with the Original Guarantor, jointly and severally, agree to guarantee the Guaranteed Obligations pursuant to the terms and conditions of Clause 21 of the Loan Agreement, as amended hereby. 2.2 Acceptance of Guaranty.The Facility Agent, for and on behalf of the Credit Parties, hereby acknowledges and accepts TBSPLC and TBSHL as joint and several Guarantors with the Original Guarantor pursuant to the terms and conditions of Clause 21 of the Loan Agreement, as amended hereby. 3 AMENDMENTS TO THE LOAN AGREEMENT 3.1 Amendments.Pursuant to Clause 19.1(b) of the Loan Agreement, subject to fulfillment or waiver of the conditions subsequent stated in Clause 5 below, the parties hereto agree to amend the Loan Agreement as follows with effect on and from the date hereof: (a) All references in the Loan Agreement to “the Guarantor” shall mean and refer to the Guarantors and in the singular shall mean any one of them as the context may require. (b) The definition of “Compliance Certificate” in Clause 1.1 is amended and restated to read as follows: ““Compliance Certificate” means the certificate executed by TBSPLC’s chief financial officer or equivalent officer, in the form set out in Appendix A to the Loan Agreement;” (c) The definition of “Guarantor Group” in Clause 1.1 is amended and restated to read as follows: ““Guarantor Group” means, collectively, TBSPLC and any other entity that is owned or controlled directly or indirectly by TBSPLC;” (d) Clause 9.16 is amended and restated to read as follows: “9.16. Corporate structure. (a) None of the Borrowers has any subsidiaries. (b) All of the outstanding equity of the Borrowers has been validly issued, is fully paid, non-assessable and free and clear of all liens and is owned beneficially and of record by Westbrook. (c) All of the outstanding equity of Westbrook has been validly issued, is fully paid, non-assessable and is owned beneficially and of record by TBSHL. (d) All of the outstanding equity of TBSHL has been validly issued, is fully paid, non-assessable and is owned beneficially and of record by the Original Guarantor. (e) All of the outstanding equity of the Original Guarantor has been validly issued, is fully paid, non-assessable and is owned beneficially and of record by TBSPLC.” (e) Clause 10.1(h) is amended and restated to read as follows: “(h)TBSPLC shall deliver to the Facility Agent: (i) its quarterly and annual financial statements and other reports of material events as soon as practicable but not later than 10 Business Days after TBSPLC files such financial statements on Forms 10-Q and 10-K and reports on Form 8-K with the United States Securities and Exchange Commission (but in no event later than: (1) 120 days after the end of its fiscal year with respect to its annual financial statements and (2) 90 days after the end of each fiscal quarter); (ii) together with its annual financial statements, reports of and/or updates on all off-balance sheet financings and time charter hire commitments of any of the Guarantors; (iii) together with its quarterly and annual financial statements, a Compliance Certificate; and (iv) such other financial statements, annual budgets, projections and reports as may be reasonably requested by the Facility Agent, each to be in such form as the Facility Agent may reasonably request;” (f) Clause 10.1(v) is amended and restated to read as follows: “(v) each Borrower shall cause all loans made to it by any Guarantor and all sums and other obligations (financial or otherwise) owed by it to the relevant Bareboat Charterer or the Approved Managers to be fully subordinated to all Secured Liabilities of such Borrower;” (g) Clause 10.1(x) is amended and restated to read as follows: “(x) the Guarantor Group, on a consolidated basis, shall be in compliance with the Bank of America Credit Facility Financial Covenants (or such other financial covenants temporarily permitted under the Bank of America Credit Facility Agreement in lieu thereof pursuant to any amendment or waiver executed in respect of the Bank of America Credit Facility Agreement) regardless of whether the Bank of America Credit Facility Agreement is in effect or not (in which case the Bank of America Credit Facility Financial Covenants shall apply in their last form before termination of the Bank of America Credit Facility Agreement), and shall evidence such compliance by means of delivery of a quarterly compliance certificate to the Facility Agent; and” (h) Clause 10.2(g) is amended and restated to read as follows: “(g) none of the Borrowers will permit any act, event or circumstance that would result in Westbrook holding directly less than 100% of such Borrower’s equity and none of the Guarantors will permit any act, event or circumstance that would result in: (i) TBSPLC holding directly less than 100% of the Original Guarantor; (ii) the Original Guarantor holding directly less than 100% of TBSHL; and (iii) TBSHL holding directly less than 100% of Westbrook;” (i) Clause 10.2(i) is amended and restated to read as follows: “(i) from March 23, 2009 until 12:00 a.m. on April 1, 2010 (the “No Distribution or Redemption Period”) none of the Guarantors may: (1) declare or pay any dividends or return any capital to any equity holder or authorize or make any other distribution, payment or delivery of property or cash to any equity holder as such (collectively, a “Distribution”); (2) redeem, retire, purchase or otherwise acquire, directly or indirectly, for value, any share of any class of its capital stock or other form of equity interest (or require any rights, options or warrants relating thereto but not including convertible debt) now or hereafter outstanding (collectively, a “Redemption”); or (3)set aside any funds for any of the foregoing purposes, provided that so long as TBSPLC first establishes to the reasonable satisfaction of the Facility Agent that no Event of Default has occurred and is continuing or would occur from the declaring or making of any such Distribution or Redemption: (A) TBSHL shall be permitted to set aside funds for, declare and make a Distribution to or a Redemption from the Original Guarantor during the No Distribution or Redemption Period; and (B) the Original Guarantor shall be permitted to set aside funds for, declare and make a Distribution to or a Redemption from TBSPLC during the No Distribution or Redemption Period; (ii) at any time other than during the No Distribution or Redemption Period none of the Guarantors may set aside funds for, declare and make a Distribution or Redemption unless TBSPLC first establishes to the reasonable satisfaction of the Facility Agent that no Event of Default has occurred and is continuing or would occur from the declaring or making of any such Distribution or Redemption; and (iii) if an Event of Default shall have occurred and so long as such Event of Default shall be continuing, none of the Borrowers shall (1) declare or make any Distribution or Redemption, (2) repay any subordinated loans or (3) set aside any funds for any of the foregoing purposes;” (j) Clause 10.2(j) is amended and restated to read as follows: “(j) (i) none of the Borrowers will increase its capital by way of the creation of preference securities, further common or ordinary securities or otherwise howsoever, or create any new class of equity; (ii) none of the Borrowers will permit any act, event or circumstance that would result in Westbrook owning beneficially and of record less than 100% of the equity of each of the Borrowers; (iii) TBSHL shall not sell, transfer, assign or otherwise convey or dispose of any of the share capital of Westbrook; (iv) the Original Guarantor shall not sell, transfer, assign or otherwise convey or dispose of any of the share capital of TBSHL; and (v) TBSPLC shall not sell, transfer, assign or otherwise convey or dispose of any of the share capital of the Original Guarantor;” (k) Clause 13.1(g) is amended and restated to read as follows: “(g) the occurrence of any act, event or circumstance which results in: (i) TBSPLC owning, beneficially and of record, directly or indirectly, less than 100% of the issued and outstanding equity of the Original Guarantor; (ii) the Original Guarantor owning, beneficially and of record, directly or indirectly, less than 100% of the issued and outstanding equity of TBSHL; (iii) TBSHL owning, beneficially and of record, directly or indirectly, less than 100% of the issued and outstanding equity of Westbrook; or (iv) Westbrook owning, beneficially and of record, directly or indirectly, less than 100% of the issued and outstanding equity of a Borrower; or” (l) Clause 20.2(d) is amended and restated to read as follows: “(d)to the Payment Agent:The Governor and Company of the Bank of Ireland Head Office Building B4 Lower
